Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/820,927, filed on 03/19/2018.
Response to Arguments
Applicant's arguments filed 02/17/2021 have been fully considered.
Drawings Objections: The objection from 11/18/2020 regarding reference signs 22a, 22b, 22c, and 22d of Fig. 1 is withdrawn due to the replacement drawing sheet filed 02/17/2021. 
Applicant did not respond to the drawings objection from 11/18/2020 regarding reference sign 130, mentioned in the Specification ¶ 0059. Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.

Specification Objections: Applicant’s arguments regarding the specification objections have been fully considered and are persuasive due to the replacement specification filed 02/17/2021. The objections from 11/18/2020 have been withdrawn. 

35 U.S.C. 112 Claim Rejections: Applicant’s arguments regarding the 35 U.S.C. 112(b) claim rejections have been fully considered and are persuasive due to the amended claims filed 02/17/2021. The 35 U.S.C. 112(b) claim rejections from 11/18/2020 have been withdrawn.

35 U.S.C. 103 Claim Rejections: Applicant’s arguments regarding the 35 U.S.C. 103 claim rejections have been fully considered but they are not persuasive. Paragraph 48 of O’Connor was cited in the previous office action filed 11/18/2020 in a 35 U.S.C. 103 claim rejection regarding claim 1. Applicant alleges on page 11 of Remarks, filed 02/17/2021, “O'connor teaches merely learning hierarchical feature representations from input data which includes images, audio, video, sensor data, etc. O'connor however does NOT teach or disclose performing a learning so as to classify an input signal to a beating pattern by using a deep neural network block 520 of O'connor which is the alleged plurality of deep neural networks.”
Examiner respectfully disagrees with Applicant’s interpretation. By learning a hierarchy present within data, a system learns how to classify the data. Hsieh teaches a plurality of neural networks, and Pratorius teaches classifying beating patterns, as described in this office action’s 35 U.S.C. 103 claim rejections. It would be obvious to incorporate the plurality of neural networks of Hsieh’s system into O’Connor’s system in order to process data on multiple processors. Furthermore, Pratorius’ system uses vibrations (a beating signal) to trigger a camera which captures an image for classification. It would have been obvious to have incorporated Pratorius’ system into the combination of O’Connor and Hsieh’s system to trigger a camera which captures an image for classification, and in the process using a beating signal to do so. A motivation for the combination is to correlate finger taps to finger tap classifications (Pratorius p. 42, col. 2, ¶ 2).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 130 should read S130
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1310 and 1320 (Fig. 4).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “preprocessor” in claims 1-3.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 5, 7, 9-12, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2018/0121791 to O’Connor et al., effectively filed 05/09/2017, hereinafter O’Connor, in view of U.S. Patent 10,127,659 B2 to Hsieh et al., filed 11/23/2016, hereinafter Hsieh, and further in view of “Sensing Thumb-to-Finger Taps for Symbolic Input in VR/AR Environments” (published 2015) to Prätorius et al., hereinafter Prätorius. Below is an annotated copy of O’Connor Fig. 5 and a copy of Hsieh Fig. 4B.

    PNG
    media_image1.png
    285
    858
    media_image1.png
    Greyscale

O’Connor Fig. 5

    PNG
    media_image2.png
    115
    841
    media_image2.png
    Greyscale

Hsieh Fig. 4B

Regarding claim 1, O’Connor teaches: A beating pattern recognition system comprising: a preprocessor configured to preprocess an input signal; (O’Connor para. [0052] and Fig. 5 disclose pre-process modules 504 and 514. O’Connor para. [0031] discloses the first layer of deep neural network 520 also preprocesses data by learning to recognize spectral power in specific frequencies for audio data.)
a deep neural network learning processor configured to comprise a [plurality of]* deep neural network[s]* (O’Connor para. [0052] and Fig. 5 element 520 disclose a deep neural network block 520: “The neural network may be configured by a deep neural network block 520 to cause various processing blocks…to further process the image pixels with a deep neural network”) *a plurality of deep neural networks is taught below
and to perform learning to classify the input signal…; and (O’Connor para. [0048]: “to learn hierarchical feature representations from input data”)
a classification processor configured to classify the input type of the preprocessed input signal using the learned [plurality of]* deep neural network[s]*. (O’Connor para. [0052] and Fig. 5 disclose a classification processor 510. The classification result comprises the preprocessed input signal using the trained deep neural network) *a plurality of deep neural networks is taught below
However, O’Connor fails to explicitly teach: a plurality of deep neural networks. Nor does O’Connor explicitly teach: [classify the input signal] as a beating pattern
a plurality of deep neural networks (Fig. 4B, described by C. 2, L. 46-47: “FIG. 4B illustrates a combination of a plurality of deep learning networks”)
Hsieh is in the same field of endeavor as O’Connor, namely image classification using artificial neural networks. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hsieh’s system into O’Connor’s system by increasing the number of deep neural networks, with a motivation to further refine responses to inputs and/or allocate networks to various aspects of a system (Hsieh C. 9 L. 56-57).
O’Connor in view of Hsieh does not explicitly teach: [classify the input signal] as a beating pattern
But Pratorius teaches: [classify the input signal] as a beating pattern. (The term “pattern” as claimed is being interpreted as a vibration signal. Prätorius page 44, under section Signal-Processing Pipeline, discloses the input signal (a tap between thumb and finger) is classified as an input signal if it exceeds a threshold value or as a noise signal if it does not exceed the threshold value. (“If one of the fingers is tapped with the thumb, the impact produces a vibration signal that is sensed by the accelerometer. If the intensity of this signal exceeds a threshold value…”))
Pratorius is in the same field of endeavors as O’Connor and Hsieh, namely, classifiers. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Pratorius’s system into the combination of O’Connor and Hsieh's system by feeding image data into the system’s neural network input node, having been triggered by a vibrational signal, with a motivation to correlate finger taps to finger tap classifications (Pratorius p. 42, col. 2, ¶ 2).

Regarding claim 4, the combination of O’Connor, Hsieh, and Pratorius teaches: the beating pattern recognition system of claim 1, 
Further, Hsieh teaches: wherein the deep neural network learning processor is further configured to relearn (Hsieh C. 9, L. 48-49 teaches the plurality of deep learning networks retrains input data: “As illustrated in FIG. 4B, after retraining, the DLN 420 becomes DLN 421”) 
Further, O’Connor teaches: a result of the input type of the input signal classified by the classification processor (O’Connor para. [0031] discloses a deep learning architecture may learn a hierarchy of features).

Regarding claim 5, the combination of O’Connor, Hsieh, and Pratorius teaches The beating pattern recognition system of claim 1, 
Further, O’Connor in view of Hsieh teaches: wherein at least one of the plurality of deep neural networks is further configured to learn the classification of the input signal using a rectified linear unit (ReLU) activation function or a drop- out. (O’Connor para. [0071] discloses using a ReLU activation function: “in some aspects, rectifier linear unit (ReLU) activation functions may be used.” Hsieh teaches the plurality of deep neural networks, as in claim 1).

Regarding claim 7, the combination of O’Connor, Hsieh, and Pratorius teaches The beating pattern recognition system of claim 1 
However, the combination of O’Connor, Hsieh, and Pratorius thus far does not explicitly teach: wherein the classification processor is further configured to: perform a primary classification that classifies the input signal into a beating input signal by a user and a noise signal; perform a secondary classification that classifies signals classified as the beating input signal by the user in the primary classification into one of an external input and an internal input; and perform a tertiary classification that classifies each of the external input and the internal input with respect to the input type of the input signal.
 wherein the classification processor is further configured to: 
perform a primary classification that classifies the input signal into a beating input signal by a user and a noise signal; (Prätorius page 44, under section Signal-Processing Pipeline, discloses the input signal (a tap between thumb and finger) is classified as an input signal if it exceeds a threshold value or as a noise signal if it does not exceed the threshold value. (“If one of the fingers is tapped with the thumb, the impact produces a vibration signal that is sensed by the accelerometer. If the intensity of this signal exceeds a threshold value…”))
perform a secondary classification that classifies signals classified as the beating input signal by the user in the primary classification into one of an external input and an internal input; and (Prätorius page 44, under section Signal-Processing Pipeline, discloses the tap can be classified into an internal input (thumb) and external input (finger). (“Thereafter, a reference point (the green dot in Figure 4) for the thumb and a line (the red line in Figure 4) that extends from the fingertip to its root are estimated. The system output is a number D corresponding to the finger.”))
perform a tertiary classification that classifies each of the external input and the internal input with respect to the input type of the input signal. (Prätorius page 43, under section The DigiTap System, discloses the tap can be further classified into a location of the thumb and a location on the finger. (“Users tap with their thumbs on their fingertips, the second knuckles, or the third knuckles.”) Prätorius page 47 discloses the location of the thumb is a “a point thumb tip”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Prätorius’ system into the combination of O’Connor, Hsieh and Pratorius’s system by implementing a neural network model to detect finger taps, with a motivation to correlate the finger tap sound to an finger tap classification by a machine learning algorithm (Prätorius page 44, related work).

Regarding claim 9, the combination of O’Connor, Hsieh, and Prätorius teaches: The beating pattern recognition system of claim 7, 
Further, the combination of O’Connor and Hsieh teaches (Hsieh teaches plurality): wherein at least one of the plurality of deep neural networks is further configured to learn such that at least one of the plurality of the deep neural networks classifies the input signal with respect to different references in each of the primary, secondary, and tertiary classifications. (Examiner is interpreting references as anything which causes the network to change. O’Connor para. [0031] discloses a shallow classifier may be a two-class linear classifier, for example, in which a weighted sum of the feature vector components may be compared with a threshold to predict to which class the input belongs.)

Regarding claim 10, the combination of O’Connor, Hsieh and Prätorius teaches: The beating pattern recognition system of claim 7 
Prätorius further teaches: wherein the tertiary classification is further configured to classify the external input with respect to the input type into one of a finger joint, a fist, and an elbow. (Prätorius page 43, under section The DigiTap System, discloses finger inputs, i.e., external inputs, have classification of second and third knuckles, i.e., finger joints.)

Regarding claim 11, the combination of O’Connor, Hsieh and Prätorius teaches: The beating pattern recognition system of claim 7 
Prätorius further teaches: wherein the tertiary classification is further configured to classify the internal input with respect to the input type into one of a finger joint and a fingertip. (Prätorius page 43, under section The DigiTap System, discloses thumb inputs, i.e., internal inputs, have classification of thumb tip, i.e., fingertips).

Claims 12, 18, 19, 15, 16, and 17 recites a method comprising steps corresponding to the functions of the system recited in claim 1, 4, 5, 7, 10, and 11, respectively. In disclosing the functions of the system, the combination of O’Connor, Hsieh, and Pratorius discloses the corresponding steps of the method as recited.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of O’Connor, Hsieh, and Pratorius in view of U.S. Patent 5,586,215 to Stork et al., hereinafter Stork.
Regarding claim 2, the combination of O’Connor, Hsieh, and Pratorius teaches the beating pattern recognition system of claim 1, 
Further, O’Connor teaches: wherein the preprocessor is further configured to preprocess the input signal using a [log]* power spectra [(LPS)]* as a spectrum analysis technology (O’Connor para. [0031] teaches if presented with auditory data, the first deep neural network layer may learn to recognize spectral power in specific frequencies.) *Log taught below. 
However the combination of O’Connor, Hsieh, and Pratorius does not explicitly teach: log (i.e., logarithmic). But Stork teaches log (The abstract teaches: “the acoustic preprocessor comprises a log mel spectrum analyzer”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stork’s system into the combination of O’Connor, Hsieh, and Pratorius’s system by converting the power spectra to a logarithmic scale, because one of ordinary skill in the art would recognize that use of the log would lead to representation of a very large range of powers in the spectral analysis of O’Connor by a convenient number.

Claim 13 recites a method comprising steps corresponding to the functions of the system recited in claim 2. In disclosing the functions of the system, the combination of O’Connor, Hsieh, and Pratorius discloses the corresponding steps of the method as recited.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of O’Connor, Hsieh, and Pratorius in view of U.S. Patent 4,665,548 to Khan, hereinafter Khan. 
Regarding claim 3, the combination of O’Connor, Hsieh, and Pratorius teaches the beating pattern recognition system of claim 1,
However, the combination of O’Connor, Hsieh, and Pratorius does not explicitly teach wherein the preprocessor is further configured to determine frames in a predetermined range of front and rear with respect to a frame, in which an energy of the input signal is higher than signals not considered valid, as valid signals.
But Khan teaches wherein the preprocessor is further configured to determine frames in a predetermined range of front and rear with respect to a frame, in which an energy of the input signal is higher than signals not considered valid. (Khan discloses an energy peak over a predetermined threshold. Khan discloses in col. 4, lines 41-49 any energy peak n for which 
    PNG
    media_image3.png
    53
    165
    media_image3.png
    Greyscale
where theta 1 is a predetermined threshold and MAX is the energy at the maximum energy peak of the speech pattern.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Khan’s system into the combination of O’Connor, Hsieh, and Pratorius’s system by using an energy signal threshold, with a motivation to find a maximum peak energy (Khan col. 4, lns. 49-51).

Claim 14 recites a method comprising steps corresponding to the functions of the system recited in claim 3. In disclosing the functions of the system, the combination of O’Connor, Hsieh, and Pratorius discloses the corresponding steps of the method as recited.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of O’Connor, Hsieh, and Pratorius in view of “Number of Output Nodes to Use for Neural Network Classification” to McCaffrey (2013).
Regarding claim 6, the combination of O’Connor, Hsieh, and Pratorius teaches: The beating pattern recognition system of claim 1, wherein at least one of the plurality of deep neural networks comprises an input layer, a hidden layer, and an output layer, and
However, O’Connor, Hsieh, and Pratorius do not explicitly teach: a number of nodes of the output layer corresponds to a number of results that are to be classified by the classification processor. But 
McCaffrey teaches a number of nodes of the output layer corresponds to a number of results that are to be classified by the classification processor (McCaffrey paragraph 4 discloses matching the number of output nodes to the number of classifications: “Suppose you are trying to classify/predict political party affiliation where there are four possible values…You could design a neural network with four output nodes”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of McCaffrey’s system into the combination of O’Connor, Hsieh, and Pratorius’ system by matching the number of output nodes to the number of classifications, with a motivation to directly interpret output values as probabilities (McCaffrey paragraph 5: “to directly interpret output values as probabilities”)


Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of O’Connor, Hsieh, and Prätorius in view of “A study of the behavior of several methods for balancing machine learning training data” (2004) to Batista et al., hereinafter Batista.
Regarding claim 8, the combination of O’Connor, Hsieh, and Prätorius teaches the beating pattern recognition system of claim 7,
However, the combination of O’Connor, Hsieh, and Prätorius does not explicitly teach wherein the deep neural network learning processor is further configured to duplicate data comprising the input signal or to add the noise signal to the data such that a number of the data becomes uniform in each of the primary, secondary, and tertiary classifications to learn at least one of the plurality of deep neural networks.
But Batista teaches wherein the deep neural network learning processor is further configured to duplicate data comprising the input signal or to add the noise signal to the data such that a number of the data becomes uniform in each of the primary, secondary, and tertiary classifications to learn at least one of the plurality of deep neural networks. (Batista page 23, section 4.3 discloses “Random over-sampling is a non-heuristic method that aims to balance class distribution through the random replication of minority class examples”.) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings Batista’s system into the combination of O’Connor, Hsieh, and Prätorius’s system by randomly over-sampling data from the input signal, with a motivation to balance machine learning training data. (Batista page 20, section 1)

Claim 20 recites a method comprising steps corresponding to the functions of the system recited in claim 8. In disclosing the functions of the system, the combination of O’Connor and Hsieh discloses the corresponding steps of the method as recited.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher H. Jablon whose telephone number is (571)270-7648.  The examiner can normally be reached on Monday - Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ASHER H. JABLON/Examiner, Art Unit 2122                                                                                                                                                                                                        

/ERIC NILSSON/Primary Examiner, Art Unit 2122